EXHIBIT 10.4

SECOND AMENDMENT TO LEASE


THIS SECOND AMENDMENT TO LEASE (this "Amendment") is made as of this 9th day of
May, 2014, (the "Effective Date") by and between WESTGATE-RE LP, a Delaware
limited partnership ("Landlord") and WOOD GROUP MUSTANG, INC., a Texas
corporation ("Tenant"). All capitalized terms not defined herein shall have the
same meaning ascribed to them in the Lease.


WHEREAS, Landlord, as successor in interest to Transwestern Acquisitions,
L.L.C., and Tenant, as successor in interest to Mustang Engineering, L.P., are
parties to that certain Office Lease dated as of September 12, 2012, as amended
by that certain First Amendment to Lease dated February 28, 2013 (collectively,
the "Lease") whereby Tenant leases from Landlord certain space in the building
known as Westgate II located at 17320 Katy Freeway, Houston, Texas 77084, as
more particularly described in the Lease;


WHEREAS, the Premises was estimated to contain 186,375 rentable square feet;
however, as provided in Article l.D, Landlord's Architect has measured the
premises and certified that the Premises contains 186,288 rentable square feet;


WHEREAS, Landlord and Tenant desire to amend the Lease to reflect the actual
rentable square footage of the Premises and to revise the Monthly Rent payable
by Tenant;


WHEREAS, Tenant accepted possession of the Premises on February 1, 2014, and
Landlord and Tenant desire to amend the Lease to establish the Commencement Date
and the Expiration Date;


WHEREAS, pursuant to the terms of Section Il(f) of Exhibit C to the Lease,
Landlord has agreed to reimburse Tenant for the Existing Lease Payments paid by
Tenant under that certain Office Lease by and between SMII/TRP Properties/LP,
L.P. as Landlord and Alliance Wood Group Engineering, L.P. as Tenant, dated as
of December 6, 2006 as amended by a First Amendment to Office Lease dated
February 21, 2012 and Second Amendment to Office Lease dated May 4, 2012 for
Premises in a Building known as Parkview Il-333 Barker Cypress Office Building,
located at 333 Barker Cypress, Houston, Texas, 77094 (the "Cypress Run Lease"),
subject to the terms and conditions provided therein.


WHEREAS, the Existing Lease Payments relate to the first and the third floors
that are the premises under the Cypress Run Lease, and Tenant intends to release
Landlord from any obligation with respect to the third floor of such premises
(the "Third Floor");


WHEREAS, because Landlord is to be released of liability with respect to the
Third Floor, Tenant and Landlord have agreed that a certain portion of the
Existing Lease Payments will no longer be an obligation of Landlord and that
Landlord will not have any further right or obligation under the Cypress Run
Lease with respect to the Third Floor.


WHEREAS, Landlord and Tenant desire to codify the amount remaining due under the
Existing Lease Payments, as set forth herein.


NOW, THEREFORE, in consideration of the premises and mutual covenants between
the parties herein contained, Landlord and Tenant hereby agree as follows:


1.Premises. Landlord and Tenant hereby accept the calculations of the rentable
square footage and usable square footage of the Building and Premises as set
forth on Exhibit A attached hereto and made a part hereof, and hereby agree that
such calculations shall not be subject to further remeasurement. All references
contained in the Lease to the square footage of the Building or the Premises are
hereby amended to reflect the remeasurement of the Building and the Premises
containing 186,288 rentable square feet and 170,250 usable square feet. Article
l.D of the Lease is hereby deleted in its entirety and the following is inserted
in lieu and in place thereof:


"D. Premises; Suite Nos.
         Square Feet (Rentable):
Suite Nos. 100, 200, 300 and 400, being all of the rentable square footage of
the Building, containing 186,288 rentable square feet."



2.Commencement Date; Expiration Date. Landlord and Tenant agree that the Tenant
accepted possession of the Premises on February 1, 2014. Article l.H. and
Article 1.I. of the Lease are hereby deleted in their entirety, and the
following are inserted in lieu and in place thereof:



1

--------------------------------------------------------------------------------




"I. Commencement Date:
The term of this Lease (the "Term") shall commence on February 1, 2014.
  J. Expiration Date:
April 30, 2024, unless the Term is sooner terminated or extended, as provided
herein."



3.    Monthly Rent.    Article 1.K of the Lease is hereby deleted in its
entirety and the following is inserted in lieu and in place thereof:


"K. Monthly Rent:
 
 
 
 
 
 
 
 
Lease Month (from the Commencement Date
 
Annual Rate Per Rentable Square Foot of the Premises
 
Monthly Rent
 
 
 
1 - 3
 
$
19.85


 
$
263,488.90


*
 
 
4 - 12
 
$
19.85


 
$
308,151.40


 
 
 
13 -24
 
$
20.35


 
$
315,913.40


 
 
 
25 -36
 
$
20.86


 
$
323,830.64


 
 
 
37 -48
 
$
21.38


 
$
331,903.12


 
 
 
49 -60
 
$
21.91


 
$
340,130.84


 
 
 
61 -72
 
$
22.46


 
$
348,669.04


 
 
 
73 -84
 
$
23.02


 
$
357,362.48


 
 
 
85 -96
 
$
23.60


 
$
366,366.40


 
 
 
97 - 108
 
$
24.19


 
$
375,525.56


 
 
 
109 - 123
 
$
24.79


 
$
384,839.96


 



As used herein, the term "Lease Month" shall mean each calendar month during the
Term, and if the Commencement Date does not occur on the first day of a calendar
month, the period from the Commencement Date to the first day of the next
calendar month shall be included in the first Lease Month and the Monthly Rent
applicable to such partial month shall be prorated and paid at the rate
applicable to Lease Month 1, and shall be payable on the first day of Lease
Month 1, subject to any additional abatement pursuant to Exhibit B of the Lease.


*The parties acknowledge that the Monthly Rent payable for Lease Months 1
through 3 is calculated as if the Premises only contained 159,288 rentable
square feet (it being agreed that Monthly Rent for 27,000 rentable square feet
of space is abated for Lease Months 1-3, but not for any partial month from the
Commencement Date to the first (1st) day of the day of the next calendar month.


Any overpayment of Monthly Rent paid by Tenant in Lease Months 1-5 will be
offset against the next due Monthly Rent.


4.Existing Lease Payments. Notwithstanding anything contained in the Lease to
the contrary, from and after May 1, 2014 (i) the aggregate amount payable by
Landlord to Tenant for the Existing Lease Payments shall be no more than
$1,148,082.00 (calculated as set forth on Exhibit B hereof, (ii) Landlord will
have no obligation to pay any other portion of the Existing Lease Payments that
may relate to the Third Floor, and (iii) Landlord will have no further right or
obligation with respect to any provision of the Cypress Lease that may concern,
control, or be applicable to the Third Floor. No amount of Existing Lease
Payments in excess of $1,148,082.00 will be due and owing to Tenant by Landlord,
and Tenant hereby agrees that it irrevocably waives any right to receive, seek,
or collect the same from Landlord.


5.Estoppel. Each party hereby represents and warrants to the other party that:
(i) there exists no breach, default or event of default by the other party under
the Lease, or to its knowledge, any existing event or condition which, with
notice or passage of time or both, would constitute a breach, default or event
of default by the other party under the Lease; (ii) the Lease continues to be a
legal, valid and binding agreement and obligation of the parties; and (iii) it
has no current offset or defense to its performance or obligations under the
Lease.



2

--------------------------------------------------------------------------------




6.Brokers. Tenant represents it has not employed any broker with respect to this
Lease and has no knowledge of any broker's involvement in this transaction other
than Transwestern and CBRE, Inc. (collectively, the "Brokers"). Landlord and
Tenant shall each indemnify the other against any expense incurred by the other
as a result of any claim for commissions or fees by any other broker, finder, or
agent, whether or not meritorious, employed by the other or claiming by,
through, or under the other, other than the Brokers. Tenant acknowledges
Landlord is not liable for any representations by the Brokers regarding the
Premises, Building, Building Complex, or this Lease. The terms and conditions of
Article 24 of the Lease shall govern with respect to commissions payable in
connection with this Amendment.


7.Authority.


a.Tenant represents to Landlord as follows: (i) Tenant is duly formed and
validly existing under the laws of the State of Texas, (ii) Tenant has and is
qualified to do business in Texas, (iii) Tenant has the full right and authority
to enter into this Amendment, and (iv) each person signing on behalf of Tenant
was and continues to be authorized to do so.


b.Landlord represents to Tenant as follows: (a) Landlord is duly formed and
validly existing under the laws of the State of Delaware, (b) Landlord has and
is qualified to do business in Texas, (c) Landlord has the full right and
authority to enter into this Amendment, and (d) each person signing on behalf of
Landlord was and continues to be authorized to do so.


8.Ratification of Lease. Except as amended hereby, the Lease shall remain in
full force and effect in accordance with its terms and is hereby ratified. In
the event of a conflict between the Lease and this Amendment, this Amendment
shall control.


9.Entire Agreement. This Amendment, together with the Lease, contains all of the
agreements of the parties hereto with respect to any matter covered or mentioned
in this Amendment or the Lease, and no prior agreement, understanding or
representation pertaining to any such matter shall be effective for any purpose.


10.Successors and Assigns. The terms and provisions hereof shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.


11.Severability. A determination that any provision of this Amendment is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision hereof: and any determination that the application of any
provision of this Amendment to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to any other persons or circumstances.


12.Counterparts. This Lease may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. To facilitate execution of this Lease, the parties
may execute and exchange telefaxed or e-mailed counterparts of the signature
pages and such counterparts shall serve as originals.




[Remainder of page intentionally left blank]


[Signatures on following page]

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


LANDLORD:
 
 
 
 
WESTGATE-RE LP, a Delaware limited partnership
 
 
 
By:
Westgate-RE GP, LP, a Delaware limited partnership, its general partner
 
 
 
 
By:
/s/ Paul B. Hogan
 
Print Name:
Paul B. Hogan
 
Title:
Authorized Signatory
 
 
 
 
 
 
TENANT:
 
 
 
 
WOOD GROUP MUSTANG, INC., a Texas corporation
 
 
 
By:
/s/ Craig A. Becker
Print Name:
Craig A. Becker
Title:
V.P. Corporate Contracts


4

--------------------------------------------------------------------------------




Exhibit B


Existing Lease Payment Calculation




333 Cypress Run
 
Month
Begin
End
Gross Rate
OPEX
Base Stop
Pass Through
Total Rate
Rent
Obligation
Space
1st Floor


 
Mo - 1
5/1/2014
5/31/2014
19.50


9.35


8.97


0.38


19.89


32,108


32,108


Nrsf
19,378


 
Mo - 2
6/1/2014
6/30/2014
19.50


9.35


8.97


0.38


19.88


32,108


32,108


2012 Expenses (Base Stop)
8.97


 
Mo - 3
7/1/2014
7/31/2014
19.50


9.35


8.97


0.38


19.88


32,108


32,108


2013 Expenses
9.17


 
Mo - 4
8/1/2014
8/31/2014
19.50


9.35


8.97


0.38


19.80


32,108


32,108


Growth Thereafter
2.00%


 
Mo - 5
9/1/2014
9/30/2014
20.00


9.35


8.97


0.38


20.38


32,916


32,916


 
 
 
Mo - 6
10/1/2014
10/31/2014
20.00


9.35


8.97


0.38


20.38


32,916


32,916


 
 
 
Mo - 7
11/1/2014
11/30/2014
20.00


9.35


8.97


0.38


20.38


32,916


32,916


 
 
 
Mo - 8
12/1/2014
12/31/2014
20.00


9.35


8.97


0.38


20.38


32,916


32,916


 
 
 
Mo - 9
l/l/2015
1/31/2015
20.00


9.54


8.97


0.57


20.57


33,218


33,218


 
 
 
Mo - 10
2/1/2015
2/28/2015
20.00


9.54


8.97


0.57


20.57


33,218


33,218


 
 
 
Mo - 11
3/1/2015
3/31/2015
20.00


9.54


8.97


0.57


20.57


33,218


33,218


 
 
 
Mo - 12
4/l/2015
4/30/2015
20.00


9.54


8.97


0.57


20.57


33,218


33,218


 
 
 
Mo - 13
5/1/2015
5/31/2015
20.00


9.54


8.97


0.57


20.57


33,218


33,218


 
 
 
Mo - 14
6/1/2015
6/30/2015
20.00


9.54


8.97


0.57


20.57


33,218


33,2!8


 
 
 
Mo - 15
7/1/2015
7/31/2015
20.00


9.54


8.97


0.57


20.57


33,218


33,218


 
 
 
Mo - 16
8/l/2015
8/31/2015
20.00


9.54


8.97


0.57


20.57


33,218


33,218


 
 
 
Mo - 17
9/1/2015
9/30/2015
20.50


9.54


8.97


0.57


21.07


34,025


34,025


 
 
 
Mo - 18
10/1/2015
10/31/2015
20.50


9.54


8.97


0.57


21.07


34,025


34,025


 
 
 
Mo - 19
11/1/2015
11/30/2015
20.50


9.54


8.97


0.57


21.07


34,025


34,025


 
 
 
Mo - 20
12/1/2015
12/31/2015
20.50


9.54


8.97


0.57


21.07


34,025


34,025


 
 
 
Mo - 21
1/1/2016
1/31/2016
20.50


9.73


8.97


0.76


21.26


34,333


34,333


 
 
 
Mo - 22
2/1/2016
2/29/2016
20.50


9.73


8.97


0.76


21.26


34,333


34,333


 
 
 
Mo - 23
3/1/2016
3/31/2016
20.50


9.73


8.97


0.76


21.26


34,333


34,333


 
 
 
Mo - 24
4/1/2016
4/30/2016
20.50


9.73


8.97


0.76


21.26


34,333


34,333


 
 
 
Mo - 25
5/1/2016
5/31/2016
20.50


9.73


8.97


0.76


21.26


34,333


34,333


 
 
 
Mo - 26
6/1/2016
6/30/2016
20.50


9.73


8.97


0.76


21.26


34,333


34,333


 
 
 
Mo - 27
7/l/2016
7/31/2016
20.50


9.73


8.97


0.76


21.26


34,333


34,333


 
 
 
Mo - 28
8/1/2016
8/31/2016
20.50


9.73


8.97


0.76


21.26


34,333


34,333


 
 
 
Mo - 29
9/1/2016
9/30/2016
21.00


9.73


8.97


0.76


21.76


35,141


35,141


 
 
 
Mo - 30
10/l/2016
10/31/2016
21.00


9.73


8.97


0.76


21.76


35,141


35,141


 
 
 
Mo - 31
11/1/2016
11/30/2016
21.00


9.73


8.97


0.76


21.76


35,141


35,141


 
 
 
Mo - 32
12/1/2016
12/31/2016
21.00


9.73


8.97


0.76


21.76


35,141


35,141


 
 
 
Mo - 33
1/1/2017
1/31/2017
21.00


9.93


8.97


0.96


21.96


35,455


35,455


 
 
 
Mo - 34
2/l/2017
2/28/2017
21.00


9.93


8.97


0.96


21.%


35,455


35,455


 
 
 
1st Floor Total Obligation
 
 
 
 
 
 
1,148,082








5